ORDER
The proposed agreed findings of faet, conclusions of law, and final Order of the State Board of Examiners of Official Shorthand Reporters, dated December 16,1994, in Complaint No. 94-01 against Lee Ann Brantley is hereby approved. 20 O.S.1991, § 1501. The license to practice shorthand reporting granted to Lee Ann Brantley shall be suspended for a period of six months, commencing on the filing of this order, and reinstatement of said license shall be subject to a probationary period of one year, as agreed by the parties.
ALMA WILSON, C.J., and HODGES, LAVENDER, HARGRAVE and SUMMERS, JJ., concur.
KAUGER, V.C.J., and SIMMS, OPALA and WATT, JJ., dissent.
WATT, Justice,
with whom KAUGER, V.C.J., SIMMS and OPALA, JJ., join, dissenting:
I would suspend this reporter for a period of one year and impose an additional one year probation.